Citation Nr: 0410321	
Decision Date: 04/21/04    Archive Date: 04/30/04

DOCKET NO.  03-03 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for 
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from August 1965 to August 1969, 
including combat service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal of a December 2001 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland, that denied the veteran's claim of entitlement to a 
disability rating in excess of 30 percent for post-traumatic 
stress disorder (PTSD) (hereinafter, the "currently appealed 
claim").  The veteran disagreed with this decision in June 2002.  
In a statement of the case issued to the veteran and his service 
representative in December 2002, the RO concluded that no change 
was warranted in the denial of the currently appealed claim.  The 
veteran perfected a timely appeal when he filed a substantive 
appeal (VA Form 9) in December 2002.  

Historically, it is noted that, by rating decision issued in 
December 1999, the RO granted the veteran's claim of entitlement 
to service connection for PTSD, evaluating it as 30 percent 
disabling effective May 17, 1999 (the date of the veteran's 
original service connection claim).  As no appeal was initiated of 
this decision, it became final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2003).

As set forth below, the appeal on the issue of entitlement to a 
disability rating in excess of 30 percent for PTSD is REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify you if further action is required on your part.


REMAND

At the outset, the Board observes that, at the veteran's most 
recent VA PTSD examination in September 2001, mental status 
examination revealed logical and relevant speech, an appropriate 
affect, no thought disorder, good judgment and insight, and 
adequate memory.  The veteran's Global Assessment of Functioning 
(GAF) score was 60, indicating only moderate symptoms or moderate 
impairment in social, occupational, or school functioning.  On a 
follow-up VA mental health visit in November 2001, the VA 
psychiatrist noted that the veteran was only mildly depressed, he 
was not psychotic, and he had no suicidal or homicidal ideation.  
The veteran's GAF score was again 60.  However, in a letter 
received at the Board in May 2003, the veteran's treating VA 
psychiatrist stated that the veteran's service-connected PTSD was 
severely disabling, his friendships had been markedly impaired by 
PTSD, and he "suffer[ed] greatly every day from his severe PTSD 
symptoms despite being on substantial psychiatric medication and 
being in therapy."  This examiner concluded that the veteran was 
"severely impaired in all areas of function."  Based on this 
letter, the veteran's service representative contended in an April 
2004 Appellant's Brief that the veteran's service-connected PTSD 
had worsened since the September 2001 VA PTSD examination.  In 
this regard, VA's General Counsel has indicated that when it is 
asserted that the severity of a service-connected disability has 
increased since the most recent rating examination, an additional 
examination is appropriate.  See VAOPGCPREC 11-95 (1995); see also 
Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 
Vet. App. 121 (1991).  Therefore, and because the veteran's last 
VA PTSD examination occurred in September 2001, the Board is of 
the opinion that, on remand, the veteran should be scheduled for 
an updated VA PTSD examination in order to determine the current 
nature and severity of his service-connected PTSD. 

Accordingly, this case is REMANDED for the following actions:

1.  The RO must assure compliance with the requirements of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002) and its implementing 
regulations.  The RO's attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which requires that the 
Secretary identify for the veteran which evidence the VA will 
obtain and which evidence the veteran is expected to present.

2.  The RO should contact the veteran and his service 
representative and request that they identify any VA and non-VA 
health care providers who have treated him for his service-
connected PTSD between April 2000 and the present.  Specifically, 
the RO should obtain the veteran's current treatment records from 
the VA Maryland Health Care System, as well as any other pertinent 
records identified by the veteran, which are not currently of 
record.  If no such records can be located, the RO should obtain 
specific confirmation of this fact and document it in the 
veteran's claims folder.

3.  The RO should make arrangements with the appropriate VA 
medical facility(ies) for the veteran to be afforded the following 
examination: a psychiatric examination to determine the current 
nature and severity of the veteran's service-connected PTSD.  Send 
the claims folder to the examiner(s) for review.  Request that 
this examination include all standard studies and tests.  All 
examination findings, along with the complete rationale for all 
opinions expressed, should be set forth.  The examiner(s) also 
should provide a Global Assessment of Functioning (GAF) score for 
symptomatology arising from the veteran's service-connected PTSD.  
A complete rationale for the assigned score should be provided.  
Based on a review of the veteran's complete claims folder, and 
based on the results of the psychiatric examination, the 
examiner(s) also should be asked to provide an opinion concerning 
the level of social and occupational impairment due solely to the 
veteran's service-connected PTSD.

4.  Then, the RO should re-adjudicate the veteran's claim of 
entitlement to a disability rating in excess of 30 percent for 
PTSD in light of all relevant evidence and pertinent legal 
authority.  The RO should provide adequate reasons and bases for 
its determinations, addressing all issues and concerns that were 
noted in this REMAND.

5.  If any determination remains adverse to the veteran, he and 
his service representative should be furnished a Supplemental 
Statement of the Case and be given an opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board intimates no opinion as 
to the ultimate outcome of this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



